DETAILED ACTION
This action is in response to the submission filed on 1/31/2022.  Claims 1-10 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 103
Applicant argues on pages 7-8 that “While it is true that Zhang discloses a step of setting a reference plane RP, this reference plane is set at a distance above a parting surface of a mold. Zhang 1382 (bottom right column) -1383 (top right column) (“The reference plane RP is determined by the normal of parting direction + e and an arbitrary point above the parting surface PS.”) In other words, Zhang discloses setting a reference plane RP that is offset by a distance from the mold surface to an outside of the mold. This is opposite to what is recited in claim 1: “a reference plane setting step of setting a reference plane that is offset by a fixed distance from the mold surface to the inside of the mold[.]”  
Applicant’s arguments have been fully considered and are persuasive.  The rejections have been withdrawn. 


Allowable Subject Matter
Claims 1-10 are allowed. Zhang and Li teach a method for mold cooling circuit designing.  However, these references and the remaining prior art of record, fails to disclose or suggest 
(claims 1, 8, 9, and 10)
“a reference plane setting step of setting a reference plane that is offset by a fixed distance
from the mold surface to the inside of the mold;

an intersection line extraction step of extracting an intersection line at which the control
plane and the reference plane intersect”


in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148